Case 2:19-cr-00008-P.]P Document 128 Filed 01/18/19 Page 1 of 1

lN THE UNITED STATES DISTRICT COUR'I`
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA )
)
vs ) Criminal Case No. 19-8
)
HAROLD NOVICK )

MOTION FOR EXTENSION OF TIME TO FILE PRETRIAL MOTI()NS

The defendant, through counsel, respectfully files this Motion for Extension of Time to
File Pretrial Motions requesting an extension of 45 days. ln support thereof, counsel states:

l) The defendant was arraigned today on an indictment in the above-captioned matter.

2) Pursuant to Local Rule 12, the Federal Rule of Criminal Procedure 45(a), certain pretrial
motions are due in fourteen days.

3) Given the ease against the defendant has only just commenced, that counsel has received
today the Rule 16 discovery materials, and that additional time is needed to conduct and
complete the investigation of the facts and law for client consultation before informed
decisions can be made concerning the filing of pretrial motions, the defendant hereby
moves this Court for an extension of time of 45 days within which to file pretrial
motions. Such an extension of time for filing pretrial motions would result in a new date
of March 4, 20]9.

4) The United States, through Assistant United States Craig Haller consents to the granting
of this motion.

WHEREFORE, the defendant requests that the motion to extend time for filing pretrial
motions be granted, and that the time for filing such motions be extended for 45 days to

March 4, 2019.
RT;<:<:tful su mitt d,

Attorney for Defendant

 

Defendant

M&

